Name: Commission Regulation (EEC) No 1870/82 of 13 July 1982 determining, for the 1982/83 marketing year, the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 82 Official Journal of the European Communities No L 206/ 13 COMMISSION REGULATION (EEC) No 1870/82 of 13 July 1982 determining, for the 1982/83 marketing year, the rice intervention centres other than Vercelli THE COMMISSION OF THE EUROPEAN COMMUNITIES, application of rules laid down by Council Regulation (EEC) No 1422/76 (2) ; Whereas the Member States have been consulted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece, and in particular Article 4 (5) thereof, For the 1982/83 marketing year, the intervention centres other than Vercelli for areas of surplus rice production, as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1418/76, shall be those set out in the Annex hereto . Whereas, in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 1418/76, a single intervention price for paddy rice is fixed by the Council for the intervention centre at Vercelli ; whereas this price is applicable for all the other intervention centres to be determined after consultation with Member States ; whereas the selection of these centres must be governed by the Article 2 This Regulation shall enter into force on 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25. 6 . 1976, p . 1 . (2) OJ No L 166, 25 . 6 . 1976, p . 18 . No L 206/ 14 Official Journal of the European Communities 14. 7. 82 ANNEX 1 . FRANCE Intervention centre Aries Port-Saint-Louis-du-Rhone Department Bouches-du-Rhone Gard Tarascon-sur-RhÃ ´ne Beaucaire NÃ ®mes, Saint-Gilles 2. ITALY Intervention centreProvince Ferrara Milano Modena Novara Ponte Langorino Abbiategrasso Fossoli di Carpi Oristano Pavia Casalvolone Trecate Vespolate Oristano Corteolona Mede Lomellima Palestro Vercelli Sant Angelo Lomellina San Giorgio Lomellina Balzola Desana Fontanetto Po Formigliana Trino Vercellese Isola della ScalaVerona 3 . GREECE Province Intervention centre Central Greece Lamia Mestolongi Macedonia Anagennisi Provatas Pyrgos Thessaloniki Serres Peloponnes Messini Scala